  Case: 1:18-cr-00522 Document #: 66 Filed: 09/18/19 Page 1 of 7 PageID #:187



                                                                   ETLCD
                  IN THE UNITED STATES DISTRICT COI'RT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                       $tP r   I 20tg
                            EASTERN DTVISION
                                                                ct[fit?u$Bg,H,gflBfr,
United States of America
                                                   No. 18 C.R522
        v.
                                                   Hon. John Robert Blakey
Xavier Travis


                        Xevrpn Tnevts's Plpa Dpcr,anatror

   The defendant, Xavier Travis, after consultation with his attorney, Amanda

G. Penabad, acknowledges and states the following:

   1. He has been charged by superseding indictment with one count of
knowingly possessing a firearm after previously having been convicted of a crime

punishable by a term of imprisonment exceeding one year, in violation of Title

18, United States Code, Section 922(gl(l), and one count of distribution of a

controlled substance,      in violation of Tifle 21, United States Code, Section
8a1(a)(1).

   2. He has read the charges against him contained in the          superseding

indictment, and those charges have been fully explained to him by his attorney.

   3.   He fully understands the nature and elements of the crimes with which he

has been charged.

   4.   He will enter a voluntary plea of guilty to Count One of the superseding

indictment in this case.
  Case: 1:18-cr-00522 Document #: 66 Filed: 09/18/19 Page 2 of 7 PageID #:188




                                   Fectuer, Besrs

   5. Mr. Travis will plead guilty because he is in fact guilty of the charge
contained   in Count One of the superseding indictment. More specifically,     Mr.

Travis admits the following facts and acknowledges that those facts establish his

guilt beyond a reasonable doubt:

   In August 2OL8, undercover ATF agents met with Mr. Travis in Joliet, Illinois,

posing as members of a biker gang. On multiple occasions, the agents offered to

sell Mr. Travis guns in exchange for drugs. On the evening of August 27 , 2018,

Mr. Travis drove to the agents'warehouse in Joliet and agreed to a transaction

of firearms in exchange for crack cocaine. The agents allowed Mr. Travis to
handle and inspect the three firearms, including: (1) a Heckler & Koch, Model

MP-5 K-N, Caliber 9 millimeter machinegun, S/N 64-21806; (2) a Glock, Model

22, Cahber .4O semiautomatic pistol, S/N CTR647US; and (3) a Colt, Model
Python, Caliber .357 revolver, S/N V59823. The agents then placed the firearms

into a toolbox and allowed Mr. Travis to carry the toolbox away.

   Mr. Travis acknowledges that at the time that he possessed the firearms on

or about August 27,2OI8, he knew that he was a convicted felon and that he
had been previously convicted of a crime punishable by a term of imprisonment

in excess of one year. He also acknowledges tJeat the government provided him
evidence that the manufacturers of the three firearms have never maintained a

manufacturing plant in the State of Illinois, and, therefore, the firearms traveled

in interstate commerce prior to his possession of them.
  Case: 1:18-cr-00522 Document #: 66 Filed: 09/18/19 Page 3 of 7 PageID #:189




                                 Potputrer, Ppuar,trps

   6. Mr. Travis understands that Count       One carries a maximum incarceration

sentence of ten years, a maximum fine of $250,000, and a potential term of

supervised release of not more than three years.

   7. Mr. Travis understands that in       accord with federal law, Tifle 18, United

States Code, Section 3013, upon entry of judgment of conviction, he will be

assessed $f   OO   on the count to which he has pled guilty, in addition to any other

penalty imposed.

   8. Mr. Travis understands that, at the sentencing hearing, the Court will be

guided by the United States Sentencing Guidelines. He understands that the

guidelines are no longer mandatory, but are advisory only, and that this Court's

decision as to what sentence constitutes a sentence "sufficient, but not greater

than necessar5/ to comply with the purposes set forth in 18 U.S.C. $ 3553(a)
may result in a sentence either within, greater, or less than the applicable
sentencing guideline range. Mr. Travis understands that the applicable
sentencing guideline range is one factor which this Court is required to take into

consideration under 18 U.S.C. $ 3553(a)(4), along with the other required factors

under $ 3553(a).

   9. Mr. Travis and his attorney acknowledge that any guidelines calculations

they have discussed are preliminary in nature and based on facts known to them

at the time of this plea declaration. Mr. Travis understands that the probation

office and the government will conduct their own investigations and that the
  Case: 1:18-cr-00522 Document #: 66 Filed: 09/18/19 Page 4 of 7 PageID #:190




Court ultimately determines the facts and law relevant to sentencing, and that

the Court's determinations govern the final Sentencing Guidelines calculations.

   10. Errors in the calculation or interpretation of any of the guidelines may be

corrected by Mr. Travis prior          to sentencing. He may correct these errors   or

misinterpretations by submitting a statement to the probation office and/or

Court, setting forth the disagreement as to the correct guidelines and their
application.

   11. Mr. Travis reserves the right to request a downward departure or variance

on any grounds he deems appropriate. He understands that any decision to
depart or vary from the applicable guidelines lies solely with the discretion of the

Court.

                           TnTeT,   Rlcnts AND APPELLATE   RIGHTS

   12. Mr. Travis understands that by pleading guilty he surrenders certain

rights, including the following:

         (a) If Mr. Travis persisted in a plea of not guilty to the charges against
him, he would have the right to a public and speedy trial. The trial could be
either a jury trial or a trial by the judge sitting without a jury. Mr. Travis has a

right to a jury trial. However, in order that the trial be conducted by the judge
sitting without   a   jury, Mr. Travis, the government, and the judge all must   agree

that the trial be conducted by the judge without       a   jury.

         (b) If the trial is a jury trial,    the jury would be composed of twelve

laypersons selected at random. Mr. Travis and his attorney would have a say in

who the jurors would be by removing prospective jurors for cause where actual
  Case: 1:18-cr-00522 Document #: 66 Filed: 09/18/19 Page 5 of 7 PageID #:191




bias or other disqualification is shown, or without cause by exercising so-called

peremptory challenges. The jury would have to agree unanimously before it could

return a verdict of either guilty or not guilty. The jury would be instructed that
Mr. Travis is presumed innocent on each count, and that       it could not convict
him unless, after hearing all the evidence, it was persuaded of his guilt beyond

reasonable doubt.

      (c) If the trial is held by a judge without a jury, the judge would find the

facts and determine, after hearing all the evidence, whether or not he was
persuaded of Mr. Travis's guilt beyond a reasonable doubt.

      (d) At trial, whether by a jury or ajudge, the government would be required

to present its witnesses and other evidence against Mr. Travis. Mr. Travis would

be able to confront those government witnesses and his attorney would be able

to cross-examine them. In turn, Mr. Travis could present witnesses and other
evidence in his own behalf. He would be under no obligation to do so, however,

because he   is presumed to be innocent and, therefore, need not prove his
innocence. If the witnesses for Mr. Travis would not appear voluntarily, he could

require their attendance through the subpoena power of the court.

      (e) At a trial, Mr. Travis would have a privilege against self-incrimination

so that he could decline to testify, and no inference of guilt could be drawn from

his refusal to testify. If Mr. Travis desired to do so, he could testify in his own

behalf.

   13. Mr. Travis understands that by pleading guilty he is waiving all the rights

set forth in the prior paragraph. Mr. Travis's attorney has explained those rights
  Case: 1:18-cr-00522 Document #: 66 Filed: 09/18/19 Page 6 of 7 PageID #:192




to him, and the consequence of his waiver of those rights. Mr. Travis further
understands that he     is waiving all appellate issues that might have been
available if he had exercised his right to trial, and only may appeal the validity

of this plea of guilty, the effectiveness of counsel, and the sentence.

           LrMrrATroNs AND Corsoqueucos oF THrs PLEA Dpclenetron

   14. Mr. Travis understands that the United States Attorney's Oflice will fulty

apprise the District Court and the United States Probation Office of the nature,

scope, and extent of his conduct regarding the charges against him, and related

matters, including all matters in aggravation and mitigation relevant to the issue

of sentencing. Mr. Travis further understands that he and his attorney will be

able to present evidence in mitigation at sentencing.

   15. Mr. Travis understands that at the time of sentencing, he and his
attorney, and the government, will be free to make their                  respective

recommendations to the Court as they believe are appropriate.

   16. Should the Court refuse to accept Mr. Travis's plea of guilty, this PIea

Declaration shall become null and void and he will not be bound thereto. It is

Mr. Travis's position that, should the Court decline to accept his plea, Mr. Travis

withdraws his plea of guilty pursuant to Rule 11 of the Federal Rules of Criminal

Procedure. Additionally, pursuant to Rule 11(f) and Federal Rule of Evidence

41O,   this Plea Declaration and the ensuing court         proceedings would be

inadmissible in later court proceedings.

   17.If accepted, Mr. Travis agrees that this Plea Declaration shall be filed and
become a part of the record of the case.

                                           6
  Case: 1:18-cr-00522 Document #: 66 Filed: 09/18/19 Page 7 of 7 PageID #:193




   18. Mr. Travis and his attorney acknowledge that no threats, promises, or

representations have been made, nor agreements reached, to induce him to

plead guilty. Mr. Travis further acknowledges that he has read this       PIea

Declaration and carefully reviewed each provision with his attorney.



                                        signed uri"   4aay   of fefhh"ltt,2ars


                                        Xavier Travis
                                        Defendant

                                        Federal Defender Program
                                        John F. Murphy,
                                        Executive Director




                                           Attorney for Defendant


FooBRel DBpeuoBR PRocneru
55 East Monroe Street, Suite 2800
Chicago, IL 60603
(3t2) 621-8300
